          Case 1:15-cv-02206-DLC Document 191
                                          190 Filed 03/25/21
                                                    03/24/21 Page 1 of 1
                                         THE LAW OFFICES OF

                              SCOTT A. KORENBAUM
                                      14 Wall Street, Suite 1603
                                     New York, New York 10005
                               Tel: (212) 587-0018    Fax: (212) 587-0018

                                                      March 24, 2021

BY ECF

Hon. Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Rm. 1910
White Plains, NY 10007

               Re:     Ortiz v. City of New York, et al.
                       15-CV-2206 (DLC)

Dear Judge Cote:

         I am one of the attorneys for plaintiff, Hector Garcia Ortiz. I write with the knowledge
and consent of Assistant Corporation Counsel Melissa Wachs to request that the Court grant him
until April 9, 2021, to file any post-appeal application for attorneys’ fees. As I previously wrote,
Mr. Garcia Ortiz does not anticipate filing such an application because the parties are quite close
to settling this item. However, it is likely that the parties do not finalize settlement within 14
days of the entry of judgment (March 30, 2021) for logistical reasons. And, if that is the case,
then Mr. Garcia Ortiz will have to file an application for attorneys’ fees unless the Court grants
this request. See Fed. R. Civ. Proc. 54(b). As noted, Ms. Wachs consents to this request.

       Thank you for your consideration of this matter.

                                                              Respectfully submitted,

                                                            Scott A. Korenbaum
                                                              Scott A. Korenbaum

SAK:sak

cc: All Counsel (by ECF)




       Granted.       3.25.2021.
